DETAILED ACTION
Claims 1, 12 and 19 are amended. Claims 1-22 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (US 2003/0028346).
As per claim 1, Sinclair discloses an apparatus (Abstract; Fig. 1A, #100), comprising:
a first electrode (#101) and a second electrode (#102; [0019]);
a first oscillator circuit (i.e., oscillator A) coupled to the first electrode (#101; [0020]); 
a second oscillator circuit (i.e., oscillator B) coupled to the second electrode (#102; [0020]), wherein the first and second oscillator circuits are configured to:
oscillate synchronously in response to a capacitance between the first (#101) and second electrodes (#102) being greater than a threshold coupling capacitance ([0022]-[0024]; where CA and CB is a threshold coupling capacitance), and
oscillate asynchronously in response to the capacitance between the first (#101) and second electrodes (#102) being less than a threshold coupling capacitance ([0046]-[0047]; Table 1, at positions P1-P5, light pressure, heavy pressure); and

generate a control signal (i.e., ratio-metric output) indicative of a capacitive disturbance based on the determination whether the first (i.e., oscillator A) and second oscillator circuits (i.e., oscillator B) oscillate synchronously or asynchronously ([0006]; [0023]-[0024]; [0046]-[0047]).
As per claim 6, Sinclair discloses the apparatus of claim 1, wherein a frequency of the first oscillator circuit (i.e., oscillator A) is inversely proportional to a capacitance of the first electrode (#101), and wherein a frequency of the second oscillator circuit (i.e., oscillator B) is inversely proportional to a capacitance of the second electrode (#102; [0022]; [0046]; Table 1 at positions P1-P5, light pressure, heavy pressure).
As per claim 7, Sinclair discloses the apparatus of claim 1, further comprising a capacitive sensing circuit coupled to the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B), the capacitive sensing circuit configured to determine a capacitance of the first electrode (#101) based on a frequency of the first oscillator circuit (i.e., oscillator A) and a capacitance of the second electrode (#102) based on a frequency of the second oscillator circuit (i.e., oscillator B; [0022]-[0024]).
As per claim 8, Sinclair discloses the apparatus of claim 7, wherein the capacitive sensing circuit is further configured to determine whether the capacitance between the first (#101) and the second electrodes (#102) is greater than or equal to the threshold 
As per claim 9, Sinclair discloses the apparatus of claim 1, wherein the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B) are configured to:
oscillate synchronously by oscillating at a same frequency; and oscillate asynchronously by oscillating at different frequencies ([0022]-[0024]; [0046]; Table 1).
As per claim 10, Sinclair discloses the apparatus of claim 1, further comprising a capacitor coupled to the first (#101) and the second electrodes (#102) and having a capacitance less than the threshold coupling capacitance ([0022]-[0024]; [0046]; Table 1).
As per claim 11, Sinclair discloses the apparatus of claim 1, wherein the first (#101) and the second electrodes (#102) are separated by a distance, such that a disturbance within the distance increases the capacitance between the first (#101) and the second electrodes (#102) equal to or above the threshold coupling capacitance ([0024]; [0046]).
As per claim 12, Sinclair discloses a non-transitory computer-readable medium storing machine instructions which, when executed by one or more processing units (Fig. 3B, #370; [0045]; where personal computer #370 inherently includes a non-transitory computer-readable medium storing machine instructions and one or more processing units), cause the one or more processing units to:

compare the first oscillation frequency and the second oscillation frequency to determine whether the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B) oscillate synchronously at substantially a same oscillation frequency or asynchronously at different oscillation frequencies ([0046]-[0047]; Table 1 at positions P1 to P5, light pressure, heavy pressure);
in response to the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B) oscillating synchronously, output a notification indicative of a capacitance between the first (#101) and the second electrodes (#102) being equal to or greater than a threshold coupling capacitance ([0022]-[0024]; [0026]; where CA and CB is a threshold coupling capacitance); and
in response to the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B) oscillating asynchronously, output a notification indicative of the capacitance between the first (#101) and the second electrodes (#102) being less than the threshold coupling capacitance ([0046]-[0047]; Table 1, at positions P1-P5, light pressure, heavy pressure).
As per claim 13, Sinclair discloses the non-transitory computer-readable medium of claim 12, wherein the first oscillation frequency corresponds to a capacitance of the first electrode (#101), and wherein the second oscillation frequency corresponds to a capacitance of the second electrode (#102; [0022]-[0024]).

determine a capacitance of the first electrode (#101) based on the first oscillation frequency ([0022]-[0024]); and
determine a capacitance of the second electrode (#102) based on the second oscillation frequency ([0022]-[0024]).
As per claim 15, Sinclair discloses the non-transitory computer-readable medium of claim 13, wherein:
the first (#101) and the second electrodes (#102) are included in a touch interface (#100; [0019]);
the first (#101) and second electrodes (#102) are capacitively coupled in response to a touch on the touch interface ([0019]-[0020]; [0022]-[0024]); and
the capacitance of the first electrode (#101) and the capacitance of the second electrode (#102) vary based on a location of the touch ([0022]-[0024]).
As per claim 16, Sinclair discloses the non-transitory computer-readable medium of claim 15, further comprising machine instructions which, when executed by the one or more processing units, cause the one or more processing units to determine the location of the touch based on the capacitance of the first electrode (#101) and the capacitance of the second electrode (#102; [0019]-[0020; [0022]-[0024]).
As per claim 17, Sinclair discloses the non-transitory computer-readable medium of claim 15, wherein the first (#101) and the second electrodes (#102) are separated by 
As per claim 19, Sinclair discloses a method for determining a capacitance between a first electrode (Fig. 1A, #101) and a second electrode (#102; [0019]-[0020]), comprising:
obtaining a first oscillation frequency from a first oscillator circuit (i.e., oscillator A) coupled to the first electrode (#101) and a second oscillation frequency from a second oscillator circuit (i.e., oscillator B) coupled to the second electrode (#102; [0019]-[0020]);
comparing the first oscillation frequency and the second oscillation frequency to determine whether the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B) oscillate synchronously at substantially a same oscillation frequency or asynchronously at different oscillation frequencies ([0046]-[0047]; Table 1 at positions P1 to P5, light pressure, heavy pressure);
in response to the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B) oscillating synchronously, outputting a notification indicative of a capacitance between the first (#101) and the second electrodes (#102) being equal to or greater than a threshold coupling capacitance ([0022]-[0024]; [0026]; where CA and CB is a threshold coupling capacitance); and
in response to the first (i.e., oscillator A) and the second oscillator circuits (i.e., oscillator B) oscillating asynchronously, outputting a notification indicative of the capacitance between the first (#101) and the second electrodes (#102) being less than the threshold coupling capacitance ([0046]-[0047]; Table 1, at positions P1-P5, light pressure, heavy pressure).

the first (#101) and the second electrodes (#102) are included in a touch interface (#100; [0019]); a disturbance between the first (#101) and the second electrodes (#102) comprises a touch on the touch interface (#100) and increases the capacitance between the first (#101) and the second electrodes (#102) equal to or greater than the threshold coupling capacitance ([0022]-[0024]); and
a capacitance of the first electrode (#101) and a capacitance of the second electrode (#102) vary based on a location of the touch ([0022]-[0024]).
As per claim 21, Sinclair discloses the method of claim 20, further comprising determining the location of the touch based on the capacitance of the first electrode (#101) and the capacitance of the second electrode (#102; [0019]-[0020]; [0022]-[0024]).
Allowable Subject Matter
Claims 2-5, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of an apparatus comprising a first electrode, a second electrode, a first oscillator circuit coupled to the first electrode, a second oscillator circuit coupled to the second electrode, wherein the first and second oscillator circuits are configured to oscillate synchronously and asynchronously do not teach or fairly suggest the first oscillator circuit comprises a first hysteresis buffer having a first input and a first output, wherein the first input is coupled to the first electrode; a first inverter coupled to the first .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant states on page 11 in the Remarks, “The Office relies on the capacitances CA and CB shown in FIG. 1A to teach the threshold coupling capacitance A and CB represent the capacitances between the conductive plates 101 and 102, respectively, and ground, not the coupling capacitance between the two conductive plates. Sinclair, paragraph [0022]. Referring to FIG. 1 of the present application, the capacitances CA and CB correspond to capacitances 115 and 165, not the coupling capacitance 155”.
The Examiner does not agree. While, the prior art of Sinclair discloses on Figure 1A and paragraph 0022, the capacitance CA between the conductive plate 101 and ground and the capacitance CB between the conductive plate 102 and ground. However, Sinclair discloses on Figure 1A, the two capacitances CA and CB are between the two conductive plates 101 and 102 thereby forming a coupling capacitance CA and CB that is referenced to the ground point.

Applicant states on page 11 in the Remarks, “In addition, Sinclair teaches away from capacitive coupling between the first and second electrodes, suggesting that "cross-mode locking" can be "eliminated by enabling only one oscillator at a time and simultaneously grounding or otherwise disabling the other" or by implementing only a single oscillator that is "analog switched between the two conductive plates," as shown in FIG. 1 B. Sinclair, paragraphs [0032] and [0033]. Eliminating capacitive coupling between the first and second electrodes as taught by Sinclair precludes synchronous oscillation of the first and second oscillators recited in the claims”.
In response to the Applicant’s remarks, the Non-Final and Instant Action has not applied the embodiment of Figure 1B and its related disclosure which concerns “a 

Applicant states on pages 11-12 in the Remarks, “Lastly, Sinclair teaches that asynchronous operation of the two oscillators is an error to be fixed or compensated for, not an integral feature to operation of the system. According to Sinclair, the asynchronous operation "is likely due to the connection lengths ... being slightly different" which can "be reduced by making the connection lengths the same," or the effect of the asynchronous operation "may also be reduced by compensating one or both measured frequencies." Sinclair, paragraph [0046]. If the connection lengths are made the same or the frequencies compensated for to implement synchronous operation between the two oscillators, the oscillators cannot be configured to "oscillate asynchronously in response to the capacitance between the first and second electrodes being less than a threshold coupling capacitance," as recited in the claims”.
The Examiner does not agree. Sinclair does not state on paragraph 0046 “asynchronous operation of the two oscillators is an error to be fixed or compensated for”, “asynchronous operation "is likely due to the connection lengths ... being slightly different" which can "be reduced by making the connection lengths the same," or the effect of the asynchronous operation "may also be reduced by compensating one or both measured frequencies" as argued by the Applicant.
Sinclair explicitly discloses on paragraph 0046, “Table 1 below shows the accumulated or counted values for ClkA and ClkB under different finger pressures and A/fB as well as the sum fA+fB for each instance. Note that the differences between ClkA and ClkB under the "No Finger Pressure" column is likely due to the connection lengths between each of the conductors and their respective oscillator being slightly different. If desired, this effect can be reduced by making the connection lengths the same between all capacitive nodes and their respective oscillators. The effect of connection length differences may also be reduced by compensating one or both measured frequencies during processing with terms derived during the calibration phase mentioned below”.
The disclosure of Sinclair on paragraph 0046 merely concerns “The effect of connection length differences may also be reduced by compensating one or both measured frequencies during processing with terms derived during the calibration phase” not “asynchronous operation of the two oscillators is an error to be fixed or compensated for” as argued by the Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622